Citation Nr: 0019383	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  97-11 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware (RO).  The Board remanded this case to 
the RO for additional development in September 1998.  The RO 
complied with the instructions on Remand and has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence establishes that the veteran's psychiatric 
disorder was incurred during active service or within one 
year of discharge from active service.


CONCLUSION OF LAW

A psychiatric disorder was incurred in or caused by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to service connection 
for a psychiatric disorder because it manifested within one 
year of active service.  The preliminary question before the 
Board, however, is whether the veteran has submitted a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), and if so, whether the VA has properly assisted 
him in the development of that claim.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Having viewed the veteran's contentions and the 
evidence of record in the light most favorable to his claim, 
the Board finds that the veteran has presented a claim that 
is plausible, and therefore, well grounded.  The Board also 
is satisfied that the RO has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal, and that all pertinent facts have been fully 
developed.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).  However, continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (1999).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Service connection may also be presumed for certain 
diseases, including psychoses, which manifest to a 
compensable degree within one year of service.  38 C.F.R. 
§§ 3.307, 3.309 (1999).

The veteran's service medical records contain no objective 
findings or diagnoses of a psychiatric disorder.  A November 
1979 evaluation prior to discharge described the veteran as 
an angry, aggressive, and immature person with poor coping 
skills and limited insight and judgment.  Records from Dekalb 
General Hospital show that the veteran was hospitalized from 
February to March 1981 with a primary diagnosis of 
schizophrenia.  The medical summary noted a one year history 
of increasingly bizarre behavior with hallucinations.

VA hospital records show that the veteran was admitted from 
August 1982 to January 1983 with diagnoses of bipolar 
disorder and atypical personality disorder.  Records from 
Delaware State Hospital reveal that the veteran was admitted 
on four occasions in May 1983, May to June 1983, October 
1983, and April to May 1990.  The veteran's diagnoses 
included antisocial personality disorder, substance abuse, 
and schizophrenia.

An April 1985 letter from Wilmington Mental Hygiene Clinic 
stated that the veteran first received treatment in January 
1984.  He presented as very threatening and aggressive but 
improved with medication.  He presently continued with 
treatment and complained of anxiety and auditory 
hallucinations.

VA outpatient records show that the veteran received mental 
health counseling from 1983 to 1998 for bipolar disorder, 
schizophrenia, personality disorder, and substance abuse.  He 
was prescribed medication, including Lithium.  The Social 
Security Administration assessed the veteran with antisocial 
personality disorder, schizoaffective disorder, and substance 
addiction.  A letter received from the veteran's mother in 
September 1989 stated that the veteran had a personality 
change as a result of being in service.

Records dated 1988 and 1989 from New Castle County Community 
Mental Health Center disclosed treatment for bipolar disorder 
and substance abuse.  During a Delaware Disability 
Determination Service examination performed in December 1990, 
the veteran reported a history of bipolar disorder controlled 
with Lithium.

In February 1997, the veteran's VA psychiatrist expressed the 
opinion that he was convinced that the veteran's psychiatric 
condition was incurred by the military.  The physician based 
his opinion upon the veteran's history of hospitalization for 
a psychiatric disorder within one year of discharge from 
active service.  In September 1998, the physician again 
stated that it was his professional opinion that the 
veteran's chronic psychiatric condition was incurred in 
service.

The veteran appeared at a hearing before the undersigned 
Board Member in June 1998.  He testified that he had no 
psychiatric problems prior to active service and that the 
problems first manifested five or six months following 
discharge.  He committed several crimes and could not 
maintain a job.  He did not seek treatment immediately 
because he was in prison.  Since his first hospitalization, 
he has continually sought treatment.

In November 1998, a VA psychiatrist reviewed the available 
medical records and noted that the discharge summary from 
Dekalb General Hospital in 1981 indicated a one year history 
of bizarre behavior and hallucinations.  Therefore, these 
symptoms occurred within one year of the veteran's November 
1979 discharge from active duty.  The physician opined that 
the veteran's psychiatric disorder began within one year of 
discharge and has continued to the present.

In summary, the Board finds that the evidence warrants a 
grant of service connection for a psychiatric disorder.  The 
evidence includes a hospitalization for schizophrenia within 
approximately 15 months following the veteran's discharge 
from active service.  Pursuant to 38 C.F.R. §§ 3.307, 3.309, 
service connection may be presumed for psychoses that 
manifest to a compensable degree within one year of service.  
The Board recognizes that the veteran's first formal 
diagnosis of schizophrenia was rendered a few months beyond 
the statutory limit.  However, the hospital report stated 
that the veteran had been experiencing psychotic symptoms for 
one year prior to admission.  In addition, the Board finds 
that the veteran's testimony regarding the onset of his 
symptomatology to be credible.  Finally, two VA psychiatrists 
have opined that the veteran's current psychiatric disorder 
was incurred in or related to active service.  The record 
contains no evidence contrary to the opinions of these 
physicians.  Accordingly, the Board finds that the benefit 
sought on appeal must be granted.



ORDER

Service connection for a psychiatric disorder is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

